Citation Nr: 1525443	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  12-24 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to April 23, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD). 	


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from October 1969 to April 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Wichita, Kansas Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran had also initiated an appeal of the assignment of an initial 10 percent rating assigned for PTSD.  A July 2012 rating decision increased the rating for PTSD to 30 percent, effective the date the RO found was the date of claim to reopen the claim for service connection for PTSD.  A September 2012 substantive appeal (received following the July 2012 issuance of a statement of the case (SOC)) expressly limited his appeal to the issue of entitlement to an earlier effective date for the grant of service connection for PTSD.  Consequently, the matter of the initial rating assigned for PTSD is not before the Board.  

In the Veteran's December 2011 notice of disagreement, his attorney indicated he was also appealing the December 2010 rating decision because it did not award a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  As the statement did not express disagreement with an adjudicative determination [emphasis added], it did not constitute a notice of disagreement (NOD) with that decision.  38 C.F.R. § 20.201.  Regardless, a July 2012 rating decision granted a TDIU rating.  Hence, that issue is not before the Board.

A September 2012 statement by the Veteran's attorney indicates the Veteran was appealing a July 2012 rating decision because it did not award special monthly compensation (SMC).  There was no pending claim for SMC.  As the statement did not express disagreement with an adjudicative determination [emphasis added], it did not constitute a notice of disagreement (NOD) with that decision.  38 C.F.R. § 20.201.  A January 2014 decisional letter found the attorney's statement was not a valid NOD and indicated the statement would be considered a new claim.  A February 2014 rating decision denied the Veteran SMC.  In an April 2014 statement, the Veteran expressed disagreement with the January 2014 decisional letter.  While the January 2014 decisional letter could potentially impact on an effective date issue if the February rating decision denial of SMC was appealed (and reversed), the Veteran has not yet appealed the February 2014 denial of SMC and that rating decision has rendered the allegation that there was a failure to adjudicate the SMC claim moot.  [Just prior to the Board's consideration of this claim the Veteran's attorney made a FOIA request for a copy of the Veteran's entire record (the attorney indicated he would not be presenting additional argument thereafter.  Consideration of the claim was placed in abeyance to process the FOIA request.]   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the instant claim.

It appears VA treatment records are outstanding.  The earliest VA treatment records included in the record are June 2009 records from the Leavenworth, Kansas VA Medical Center (VAMC).  They indicate that PTSD was diagnosed by VA treatment providers as early as in July 2007.  Records of the early (2007) diagnosis and treatment for PTSD are not associated with the claims file.  As all outstanding records of VA treatment for PTSD are potentially pertinent evidence (and because VA records are constructively of record), they must be obtained.  The Board recognizes that determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary; however, but without examining them, the Board cannot find that the records of earlier VA treatment the Veteran received for PTSD would not be relevant.  

The case is REMANDED for the following:

1. The AOJ should arrange for exhaustive development to obtain complete clinical records of any (and all) evaluations or treatment the Veteran received for PTSD prior to June 2009, to specifically include any from the Leavenworth, Kansas VAMC in 2007.  If such records are unavailable, the reason for their unavailability must be explained for the record.

2. The AOJ should then review the entire record and readjudicate the claim for an effective date prior to April 23, 2010, for the grant of service connection for PTSD.  If it remains denied, issue an appropriate supplemental SOC, and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

